Order entered January 7, 1944, denying motion to modify order requiring Greenbaum, Wolff & Ernst to appear for examination as a witness unanimously affirmed, with ten dollars costs and disbursements. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Order dated January 27, 1944, and entered January 28, 1944, directing the witness to answer the questions propounded and to produce the canceled vouchers and overruling objections, unanimously affirmed, with ten dollars costs and disbursements. Appeal from order dated and entered January 28, 1944, overruling objections made by counsel for the witness and the witness’s claim of privilege, dismissed. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.